Brown, C. J.,
concurred as follows:
The charter of the Central Railroad and Banking Company contains this provision :
“That the said, railroad and the appurtenances of the same, shall not be subject to be taxed higher than one-half of one per centum upon its annual nett income, and no municipal or other corporation shall have power to tax the stock of said company, but may tax any property, real or personal, of said company, within the jurisdiction of said corporation, in the ratio of taxation of like property.”
It is insisted that this is a contract between the State and the company, which forever exempts the company from a higher tax than one-half of one per centum on its nett in- • come, and that they are entitled to this perpetual exemption from taxation, no matter what may be the exigencies of the *653State or thé burdens of taxation upon her people. If this be so, it is certainly but just to hold the company to such part of the contract as is favorable to the public.
• While the State has relinquished her right of taxation over the road and its appurtenances, the company has expressly agreed, on its part, that a municipal or other corporation may tax any property, real or personal, of said company, within its jurisdiction, in the ratio of taxation of like property. .
Now, it is argued- that this provision only subjects to municipal taxation such property as the company may have purchased in payment of debts, and -the like, which are not appurtenant to the road, and that this view is strengthened by the inhibition to tax the stock of the company, which it is insisted includes the road and its appurtenances.
But if this view be correct, what use was there for the provision that a municipal or other corporation may tax any property, real or personal, of said company ? The State'has not relinquished her power to'tax any property the company may own, except the road and its appurtenances. Property purchased by the company in payment of a debt, not connected with the road, and not appurtenant to the road, being taxable by the State as other property, there could have been no doubt about the power of the State to authorize municipal corporations, also, to tax it, and in that view of the case the provision in the charter, now under consideration, would have been surplusage and altogether useless.
It is very evident that this langnage was intended, when inserted in the contract, to mean something.. And I think it quite as evident that it. does mean, that while the -State may not tax the road and its appurtenances more than one-half of one per centum on its nett incomes, the municipal corporations and county corporations, through which it runs, may tax any of its property, real or personal, in the ratio of taxation imposed'on any other like property, that is, on any other real or personal property within the city or cóunty, and subject to taxation by it.
Treating the charter as a contract, and admitting, for the *654purposes of this ease, that the State may, by such contract, relinquish her power of taxation, it follows under a fair and just construction of the contract, that the State may tax ■all property of the company, except the i’oad and its appurtenances, and may authorise the counties, or other municipal corporations, through which the road runs, to tax any and all property of the road, including the roadbed^ which is real property, as well as any personal property it may have, in any such county, in the same ratio with other real or personal property in the county, that is, if other real or personal property is taxed a certain per 'cent, ad valorem, the property of this company is subject to a like per cent, ad valorem, or if the tax on other property be specific, the like specific tax may be imposed on the property of the company.
But while I have no doubt of the power of the Legislature ■to authoi'ise the counties, and other municipal corporations through which the road rfins, to impose such a tax, the question arises in this case, whether that power has been exercised as to any part of the property of the company not subject to a State tax. And I am satisfied, after looking into the case carefully, that the Legislature has not conferred any such authority on the county of Bibb, or any other county. The county is only authorised to levy a per cent, on the State tax. Now, as the State is not authorised to levy a tax on the road or its appurtenances in Bibb county, and none such has been levied, there is no State tax upon which the county can assess a per cent. If the .Legislature should, at'any time, confer the authority upon the county to assess a tax upon the property of the company within its limits, it will be necessary to provide some mode of assessing and collecting it other than the present mode of levying a per cent, upon the State tax.
But I am satisfied that all property purchased in the county of Bibb, for the purpose of locating new depots, or for any other purpose, is subject to both State and county tax, till actually occupied by the road for such purpose. So soon as the new depot buildings are complete, and are occupied by the road as such, they will then be part of the appur*655tenances of the road, no longer subject to a State tax, and can only be taxed by the county in such manner as may'be prescribed by the Legislature. And upon the removal to, and occupancy of, the new buildings by the road, the grounds occupied by the old depots and workshops, will become subject to State and county tax. '
While we should not give to,o narrow a construction to the word “appurtenances,” it should receive a. reasonable construction. The term embraces all the necessary depots, shops, and other buildings of the company, which are proper for the successful management of the road, together with such quantity of land as may be covered by or actually necessary for such use, but no more.
The remarks made in reference to the Central Railroad do not apply to such other roads as have a clause* in the charter exempting tbein from taxation beyond one half of one per cent, upon their nett incomes, without any such provision as is contained in the charter of the' Central Railroad, reserving the right of taxation to municipal or other corporations — as the Georgia and Southwestern Roads, for instance —whose charters contain no such provision in favor of county or city taxation. . (